Citation Nr: 0315842	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cellulitis as 
secondary to residuals of shell fragment wounds (SFW) to the 
right leg and thigh.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active military service from April 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 10, 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the veteran's claims 
for service connection for cellulitis, and granted an 
increased rating for PTSD from 10 to 30 percent.

The veteran testified before a Member of the Board sitting in 
Washington, DC in January 2003.  A copy of the transcript is 
in the claims file.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

In May 2003, the United States Court of Appeals for the 
Federal Circuit invalidated VA regulations which allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Thus, 
the Board no longer has authority to decide claims based on 
new evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  Likewise, the 
Board can no longer attempt to cure VCAA deficiencies.  The 
result is that the RO must review evidence developed by the 
Board and adjudicate the claim considering that evidence, as 
well as evidence previously of record.  Of course, the review 
by the RO may indicate a need for further development.  Also, 
and most important in the instant claims, the RO must notify 
the appellant of the applicable provisions of VCAA, including 
what evidence is needed to support the claims, what evidence 
VA will develop, and what evidence the veteran must furnish.

The Board notes that the veteran suffers from a disability of 
the right lower extremity which he has described as 
cellulites, and has claimed to be secondary to his service-
connected SFWs.  Accordingly, the veteran should be afforded 
a VA vascular examination to determine the nature and 
etiology of his right leg disorder.

In addition, it has been over 2 1/2 years since the veteran was 
last accorded an examination for disability evaluation 
purposes for PTSD.  Accordingly, the veteran should be 
afforded a VA examination to determine the extent of his 
disability due to PTSD.

Under the VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002); see also Green v. Derwinski, 1 
Vet. App. 121 (1991) (holding that the fulfillment of the 
duty to assist includes conducting a thorough and 
contemporaneous medical examination so that the evaluation of 
the claimed disability will be a fully informed one).  Given 
the evidence currently of record, the Board finds that the 
veteran should be afforded a comprehensive vascular 
examination to determine the nature and etiology of his right 
leg disorder, and a psychiatric examination to determine the 
current severity of his service-connected PTSD.

Additionally, the Board finds that a VA psychiatric 
examination is necessary to reconcile the conflicting reports 
regarding the nature and severity of the veteran's 
psychiatric disorder.  In this regard, the Board notes that 
in addition to the December 2000 VA medical examination 
report which reflects a Global Assessment of Functioning 
(GAF) score of 62, and diagnosis of mild chronic PTSD, the 
record contains,

A July 2000 VA clinical input record noting a diagnosis 
of PTSD and assigning a GAF of 55.

A September 2000 PTSD Clinic, Social Work Coordinator 
report diagnosing PTSD and assigning a GAF of 50.

An August 2002 clinical report by his treating 
psychiatrist containing a diagnosis of chronic severe 
PTSD and reflecting a GAF score of 44. 

A November 2000 VA clinical psychologist report by his 
treating psychologist which contained a diagnosis of 
considerable to severe PTSD and reflected a GAF score of 
48.

A June 2003 clinical report by his treating psychiatrist 
noting severe social and occupational dysfunction from 
PTSD.  The diagnosis was PTSD and reflected a GAF score 
of 40.

As a result of this evidence, the Board finds that the extent 
of the impairment due to the veteran's PTSD is unclear.  
Thus, a medical examination is necessary.  In addition, it is 
noted that the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the veteran continued to appeal his disability rating from 
the initial grant of service connection for PTSD, the RO 
should consider the proper evaluation to be assigned for the 
veteran's service-connected PTSD pursuant to the Court's 
holding in Fenderson.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).   
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support his claims, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The veteran should then be afforded a 
VA examination by a specialist in vascular 
disease to determine the nature and 
etiology of any current right leg and 
thigh cellulitis.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to the examiner prior to 
the examination.  The examiner is to 
provide an opinion as to whether 
cellulitis, if present, is related to the 
shell fragments wounds of the veteran's 
right leg and thigh.  The rationale for 
all opinions expressed should be set 
forth.  All necessary tests should be 
performed. 

3.  The veteran should be scheduled for VA 
psychiatric examination for the purpose of 
ascertaining the severity of his service-
connected PTSD, and the extent to which 
such disability impacts his occupational 
and social functioning.  The claims file 
must be made available to the examiner in 
connection with the examination.  Any 
indicated tests should be accomplished.  
The examiner should provide a GAF score 
and offer an opinion as to the degree of 
occupational and social impairment which 
is due to the PTSD.

4.  The RO should readjudicate the 
veteran's claim in light of the additional 
evidence added to the claims file 
subsequent to it being forwarded to the 
Board.

5.  If any benefits sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


